Citation Nr: 1454043	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  09-46 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a July 10, 1979 rating decision denying service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which found no CUE in a July 10, 1979 rating decision denying service connection for bilateral pes planus.  

In June 2012, the Veteran testified before the undersigned at a central office hearing.  A copy of the transcript has been associated with the claims file.  

A December 2012 Board decision denied the Veteran's claim for whether there was CUE in a July 10, 1979 rating decision denying service connection for bilateral pes planus.  The Veteran appealed the December 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court reversed the portion of the Board's decision that found no CUE in a July 10, 1979 rating decision denying service connection for bilateral pes planus and remanded the claim to the Board for further proceedings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  In a December 2012 decision, the Board found no CUE in a July 10, 1979 rating decision denying service connection for bilateral pes planus.  

2.  In a June 2014 Memorandum Decision, the Court reversed the December 2012 Board decision, in part, and the Board is bound by the Court's order finding of CUE in a July 10, 1979 rating decision denying service connection for bilateral pes planus.  
CONCLUSION OF LAW

The July 10, 1979 rating decision denying service connection for bilateral pes planus was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2014).


ORDER

The July 10, 1979 rating decision denying service connection for bilateral pes planus was clearly and unmistakably erroneous.  The appeal is granted.    



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


